Citation Nr: 1701988	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13 00 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated 30 percent prior to March 18, 2013, and rated 70 percent from March 18, 2013, to August 18, 2016.

2.  Entitlement to a total rating due to individual unemployability caused by service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to July 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified before the undersigned in a February 2016 videoconference hearing, and a transcript of that hearing is of record.

After the March 2016 hearing, a VA examination was conducted.  The RO subsequently assigned an increased rating of 100 percent for the Veteran's service connected PTSD, effective August 19, 2016.  However, as that increase does not represent a full grant of benefits sought on appeal for the entire appeal period, the claim for increased rating prior to August 19, 2016, remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993); 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2016).

At the March 2016 hearing, the Veteran indicated that she was unable to perform work duties due to service-connected PTSD.  Therefore, the Board finds that a claim for TDIU was reasonably raised by the record during the course of the appeal for increased rating, and that claim is part of the appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  Prior to March 18, 2013, the Veteran's PTSD symptoms most nearly approximated occupational and social impairment with occasional decrease in work efficiency, but the evidence did not more nearly approximate occupational and social impairment with reduced reliability and productivity, such as difficulty understanding complex commands, impairment in memory or judgment, and suicidal ideations.  

2.  From March 18, 2013, to August 18, 2016, the Veteran's PTSD symptoms most nearly approximated occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.  


CONCLUSION OF LAW

1.  Prior to March 18, 2013, the criteria for a rating in excess of 30 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016). 

2.  From March 18, 2013, to August 18, 2016, the criteria for a rating in excess of 70 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated March 2010. 

VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has been provided with multiple VA examinations, most recently in August 2016.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

In order to rate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Psychiatric disabilities are rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).

A 30 percent rating is warranted for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2016).

A 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2016).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 (2016).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130 (2016).

The symptoms listed in the General Rating Formula are examples, not an exhaustive list and it is not required to find the presence of all, most, or even some of the enumerated symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). When determining the appropriate rating to be assigned for a service-connected mental disorders, the focus is on how the frequency, severity, and duration of the symptoms affect the Veteran's occupational and social impairment, rather than on an presence or absence of particular symptoms listed in the schedular criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). 

Relevant to a rating of the level of impairment caused by mental disorders is the score on a Veteran's Global Assessment of Functioning (GAF) Scale.  That scale is found in the American Psychiatric Associations' Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and indicates the examiner's opinion on the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266 (1996).

The assigned ratings increase or decrease as the Veteran's level of psychiatric impairment improves or declines.  A GAF score of 61 to 70 indicates some mild symptoms, or some difficulty in social, occupational, or school functioning. In such cases, however, the Veteran is generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning. 

The nomenclature in DSM IV has been specifically adopted by VA in the rating of mental disorders.  38 C.F.R. § 4.125, 4.130 (2016).  While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record.  Brambley v. Principi, 17 Vet. App. 20 (2003); Bowling v. Principi, 15 Vet. App. 1 (2001).

Effective March 19, 2015, VA revised the Schedule for Rating Disabilities with respect to the rating criteria for mental disorders.  The revisions replaced references in earlier editions of the DSM with revisions in the recently updated Fifth Edition (DSM-5).  Those revisions apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014.  Because this case was certified to the Board prior to August 4, 2014, the revised regulations do not apply.

A September 2006 rating decision established service connection for PTSD and assigned a 30 percent rating, effective July 30, 2005.  The present claim for increased rating was submitted by the Veteran in August 2009.  

During the February 2016 hearing before the undersigned Veterans Law Judge, the Veteran testified that the 30 percent and 70 percent ratings for service-connected PTSD did not adequately compensate the severity of the disability.  The Board will analyze the increased rating claim separately for the period prior to March 18, 2013, and from March 13, 2013, to August 2016.

Prior to March 18, 2013

At a March 2010 VA examination, the symptoms reported by the Veteran included panic attacks, nightmares, flashbacks, avoidance, difficulty falling or staying asleep, irritability, outbursts of anger, hypervigilance, and exaggerated startle response.  The Veteran did not experience homicidal or suicidal thoughts.  Her impulse control was noted as good.  She did not experience episodes of violence.

The examiner noted that the Veteran's mood was anxious, with full affect.  The Veteran's appearance was clean, she was neatly groomed, and appropriately dressed.  The Veteran was able to maintain minimum personal hygiene.  On examination, the Veteran's speech was unremarkable.  Her attitude was friendly and attentive.  She had normal orientation to person, time, and place.  Her thought process and thought content were both unremarkable.  She was able to spell a word forward and backward.  The examiner noted the Veteran had no delusions or hallucinations, that she understood the outcome of behavior, and that she understood that she had a problem.  The Veteran's remote, recent, and immediate memory were all normal.  

The Veteran stated she was in a relationship for four months and described the relationship in positive terms.  The Veteran stated she had a very good network of people from drug and alcohol support groups, and four very close friends from service with whom she kept in touch.  The Veteran had a good relationship with her seven year old son, although he was living with the Veteran's mother due to substance abuse issues.  The Veteran stated she was currently unemployed due to recent surgery.  

The examiner noted that there was no problem with activities of daily living, and opined that the Veteran's PTSD symptoms were mild and decreased work efficiency and the ability to perform occupational tasks during periods of significant stress.  However, the examiner also noted that there was not total social or work impairment, no reduced reliability and productivity due to PTSD, and no decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to PTSD generally, not during periods of significant stress.  The examiner assigned a GAF score of 62.

The Veteran received regular psychiatric care from VA prior to March 18, 2013.  Her primary complaints were anxiety, problems falling and staying asleep, nightmares, and flashbacks.  Psychiatrists consistently noted the Veteran to be oriented to person, place, and time, with normal appearance, normal interview behavior, memory, flow of thought, and concentration.  She consistently denied suicidal or homicidal ideation subsequent to an in-service incident of cutting herself.  Her mood was regularly depressed or anxious, with normal affect.  The Veteran routinely attended drug and alcohol group meetings, and was also attending school.  The Veteran was able to maintain romantic relationships.  She was assigned  GAF scores ranging from 55 to 62.  

The Board finds that a rating in excess of 30 percent is not warranted for PTSD prior to March 18, 2013.  The March 2010 VA examiner opined that the Veteran's symptoms were mild and only decreased work efficiency and the ability to perform occupational tasks during periods of significant stress.  The examiner expressly opined that the Veteran did not have total impairment in occupational or social areas of life, and further that she had no decrease in work efficiency generally.  The examiner also noted that the Veteran did not have problems associated with the activities of daily living.  The Veteran's VA therapy records support that opinion, indicating that the PTSD symptoms were mild.  Although the Veteran's mood was often depressed or anxious, and she experienced weekly nightmares, she was still functional and able to attend drug and alcohol group meetings, group therapy, and school successfully.  She described having good friends outside of the programs, with sporadic difficulties with family members and significant others, but was able to maintain romantic relationships, including living with partners.  She described the relationships positively.  She did not experience delusions or hallucinations, and did not have suicidal ideology.  She was capable of maintaining personal hygiene and appearance.  The Veteran enjoyed scrapbooking and photography.  Taken as a whole, the Board finds that the symptoms documented by the medical evidence, and the resulting social and occupational impairment, most closely approximate the criteria for a rating of 30 percent.

In considering whether the Veteran is entitled to a higher rating, the Board has carefully considered the contentions and assertions that PTSD is of such severity so as to warrant a 100 percent rating for the entire appeal period.  In making a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which are found to be persuasive or unpersuasive, and provide the reasons for the rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran is competent to report symptoms, such as anxiety, nightmares, flashbacks, because that requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the objective evidence does not demonstrate symptoms that more nearly approximate a higher rating under the General Rating Formula for Mental Disorders for the period before August 19, 2016.

The Board finds that the preponderance of the evidence shows that the frequency, severity, and duration of the Veteran's PTSD symptoms do not support a rating in excess of 30 percent prior to March 18, 2013.  Accordingly, an increased rating is not warranted, and the appeal for a higher rating prior to March 18, 2013 is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

March 18, 2013, to August 18, 2016

At a March 2013 VA examination, the symptoms reported by the Veteran included recurrent recollections, nightmares, avoidance, sleep difficulties, diminished interest, feelings of detachment, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The Veteran also exhibited symptoms associated with depression, such as isolation, poor sleep, loss of interest, low energy, and poor attention and concentration.  

On examination, the Veteran's mood was anxious with constricted affect.  Her attitude was cooperative, open, and honest.  Her appearance was clean, and she was neatly groomed and appropriately dressed.  The Veteran was living in a group house for several months, and her son was in the care of her mother.  She mostly communicated with her son over the phone.  At the group home, the Veteran used the community kitchen.  She attended school, and stated she was able to complete her homework and received good grades.

The examiner opined that she had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner attributed that impairment partially to PTSD.  The examiner noted that when the Veteran was anxious or fearful, she was not capable of even simple tasks and engaged in avoidance, and that PTSD and hypervigilance overwhelmed her, making her nonfunctional.  In stressful situations, the examiner opined that the Veteran was markedly impaired in the ability to understand and follow instructions, sustain concentration to perform simple tasks, respond appropriately to coworkers, supervisors, or the general public.  The examiner assigned a GAF of 58.

The Veteran received regular psychiatric care from VA.  Her primary complaints were increased anxiety, hypervigilance verging on paranoia, frequent nightmares, problems falling and staying asleep, and flashbacks.  The Veteran was consistently found to be oriented to person, place, and time, and with normal appearance, interview behavior, memory, flow of thought, and concentration.  She consistently denied suicidal or homicidal ideation.  Her mood was often depressed or anxious, with normal affect.  The Veteran was involved with multiple groups for substance abuse, and was also attending school.  The Veteran noted difficulty maintaining relationships.  She also reported more symptoms associated with depression, including changes in appetite, feeling down, hopelessness, decreased energy, and difficulty concentrating.  She was assigned GAF scores ranging from 55 to 59.  

The Board finds that a disability rating in excess of 70 percent is not warranted for PTSD from March 18, 2013, to August 18, 2016.  The medical examiner expressly opined that the Veteran had occupational and social impairment with deficiencies in most areas of life, including work, school, family relations, judgment, thinking, and mood.  The Veteran's VA therapy records support that opinion, indicating that her symptoms had worsened, affecting her ability to function.  She experienced increased anxiety, depression, hypervigilance verging on paranoia, panic attacks, and nightmares multiple times a week.  She had difficulty maintaining relationships.  However, the Veteran was in a romantic relationship, and stated she was living with a supportive person who understood PTSD.  She did not experience delusions or hallucinations, and did not have suicidal ideology.  She was capable of maintaining personal hygiene and appearance, and although the Veteran did not work, she was still attending school and substance abuse groups.  The Veteran stated she still enjoyed scrapbooking and photography.  Taken as a whole, the Board finds that the symptoms documented by the medical evidence, and the resulting social and occupational impairment, most closely approximate the criteria for a 70 percent rating.

In considering whether the Veteran is entitled to a higher rating, the Board has carefully considered the contentions and assertions that PTSD is of such severity to warrant a 100 percent rating.  In making a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for the rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran is competent to report symptoms, such as anxiety, nightmares, and flashbacks, because that requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board acknowledges the Veteran's March 2016 hearing testimony regarding flashbacks, nightmares, and difficulty sleeping.  The Veteran also testified she had to take a leave of absence from school, had difficulty dealing with other people, and did not do well in large crowds.  The symptoms described in the Veteran's testimony, statements from therapy and VA examination are all contemplated in the Board's analysis of the claim.  The Board finds that the preponderance of the evidence shows that the frequency, severity, and duration of the manifestations of the Veteran's PTSD do not support a disability rating in excess of 70percent for the period from March 18, 2013 to August 19, 2016.  Most notably, a 100 percent rating requires total social and occupational impairment.  The evidence shows that the Veteran maintained social relationships.  Therefore, a 100 percent rating is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an increased rating.  Therefore, the appeal for increased rating from March 18, 2013, to August 18, 2016, must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Other Considerations 

As of August 19, 2016, the Veteran's PTSD was rated 100 percent, and an analysis of increased rating for that period is unnecessary.

Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors which would make application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  An extraschedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would make impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016). 

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the evidence in this case does not show an exceptional disability picture, and the available schedular rating for the mental disability at issue is adequate.  There is no allegation or evidence of exceptional factors in this appeal with regard to the service-connected PTSD.  The Veteran has described symptoms such as anxiety and depressed mood, sleep impairment, and panic attacks.  The Board notes that the criteria for 38 C.F.R. § 4.130 expressly contemplate varying symptoms that include the symptoms shown.  Further, the Board acknowledges its analysis of the general rating formula for mental disorders using the symptoms as examples, and not an exhaustive list, and has contemplated the Veteran's varying symptoms in its consideration of the increased rating claim.  Because the general rating formula considers the social and occupational impairment caused by symptoms of a mental disorder, the Veteran's symptoms were contemplated to the extent they result in social and occupational impairment.  Regardless, the rating criteria provide for higher ratings for additional or more severe symptoms than are currently shown by the evidence.  All the symptoms experienced by the Veteran are contemplated by the appropriate diagnostic criteria. 

Therefore, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  The Board finds nothing exceptional or unusual about the Veteran's disability because the rating criteria contemplate her symptomatology. The evidence does not support a finding of frequent hospitalization or marked interference with employment due to PTSD.  Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

Entitlement to an increased rating for posttraumatic stress disorder, rated 30 percent disabling through March 18, 2013, 70 percent from March 18, 2013, to August 18, 2016, is denied.




REMAND

The Veteran indicated that she was unable to perform work duties due to service-connected PTSD during a March 2016 hearing.  The Board finds that a claim for TDIU was reasonably raised by the record during the course of the appeal for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO has not yet considered the claim of entitlement to TDIU.  Thus, the Board finds that, after giving the Veteran an opportunity to file a formal application for TDIU, and completing the other actions noted below, the RO should adjudicate the claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the case is REMANDED for the following action:
 
1.  Furnish to the Veteran a VA Form 21-8940, to be completed to file a formal application for TDIU.

2.  Send to the Veteran and representative a letter requesting that the Veteran furnish any additional information or evidence pertinent to the claim for TDIU.  The letter should specifically notify the Veteran of the criteria to establish entitlement to TDIU.

3.  With any necessary authorization from the Veteran, obtain any outstanding VA or private treatment records.  All attempts to locate records must be documented in the claims file.

4.  Then, adjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


